
	
		II
		109th CONGRESS
		2d Session
		S. 3818
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Hatch (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to provide for
		  patent reform.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Patent Reform Act of
			 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Reference to title 35,
				United States Code.
					Sec. 3. Right of the first inventor to file.
					Sec. 4. Inventor’s oath or declaration.
					Sec. 5. Remedies for infringement and affirmative defenses
				thereto.
					Sec. 6. Post-grant procedures.
					Sec. 7. Submissions by third parties and other quality
				enhancements.
					Sec. 8. Venue and jurisdiction.
					Sec. 9. Other statutory and conforming amendments.
					Sec. 10. Effective date.
				
			2.Reference to
			 title 35, United States CodeWhenever in this Act a section or other
			 provision is amended or repealed, that amendment or repeal shall be considered
			 to be made to that section or other provision of title 35, United States
			 Code.
		3.Right of the
			 first inventor to file
			(a)DefinitionsSection
			 100 is amended by adding at the end the following:
				
					(f)The term
				inventor means the individual or, if a joint invention, the
				individuals collectively who invented or discovered the subject matter of the
				invention.
					(g)The terms
				joint inventor and coinventor mean any 1 of the
				individuals who invented or discovered the subject matter of a joint
				invention.
					(h)The
				effective filing date of a claimed invention is—
						(1)the filing date
				of the patent or the application for patent containing the claim to the
				invention; or
						(2)if the patent or
				application for patent is entitled to a right of priority of any other
				application under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date in the United States under section 120, 121, or 365(c), the
				filing date of the earliest such application in which the claimed invention is
				disclosed in the manner provided by the first paragraph of section 112.
						(i)The term
				claimed invention means the subject matter defined by a claim in a
				patent or an application for a patent.
					(j)The term
				joint invention means an invention resulting from the
				collaboration of inventive endeavors of 2 or more persons working toward the
				same end and producing an invention by their collective
				efforts.
					.
			(b)Conditions for
			 patentability
				(1)In
			 generalSection 102 is amended to read as follows:
					
						102.Conditions for
				patentability; novelty
							(a)Novelty; prior
				artA patent for a claimed invention may not be obtained
				if—
								(1)the claimed
				invention was patented, described in a printed publication, or otherwise
				publicly known—
									(A)more than 1 year
				before the effective filing date of the claimed invention; or
									(B)1 year or less
				before the effective filing date of the claimed invention, if the invention was
				patented or described in a printed publication or otherwise publicly known
				before the invention thereof by the applicant for a patent; or
									(2)the claimed
				invention was described in a patent issued under section 151, or in an
				application for patent published or deemed published under section 122(b), in
				which the patent or application, as the case may be, names another inventor and
				was effectively filed before the effective filing date of the claimed
				invention.
								(b)Limitation on
				prior art
								(1)Derivation and
				common assignment exceptionsSubject matter that would otherwise
				qualify as prior art only under subsection (a)(2) shall not be prior art to a
				claimed invention if—
									(A)the subject
				matter was obtained directly or indirectly from the inventor or a joint
				inventor; or
									(B)the subject
				matter and the claimed invention were, not later than the effective filing date
				of the claimed invention, owned by the same person or subject to an obligation
				of assignment to the same person.
									(2)Grace
				periodSubject matter disclosed in the prior art less than 1 year
				before the effective filing date of the claimed invention shall not preclude
				the patenting of a claimed invention under subsection (a) or section 103 if the
				claimed invention was made prior to the date the subject matter becomes prior
				art pursuant to section 102(b), if the subject matter disclosed was obtained
				directly or indirectly from an inventor of the claimed subject matter or the
				applicant.
								(3)Patents and
				published applications effectively filedA patent or application
				for patent is effectively filed under subsection (a)(2) with respect to any
				subject matter described in the patent or application—
									(A)as of the filing
				date of the patent or the application for patent; or
									(B)if the patent or
				application for patent is entitled to claim a right of priority under section
				119, 365(a), or 365(b) or to claim the benefit of an earlier filing date under
				section 120, 121, or 365(c), based upon 1 or more prior filed applications for
				patent, as of the filing date of the earliest such application that describes
				the subject
				matter.
									.
				(2)Conforming
			 amendmentThe item relating to section 102 in the table of
			 sections for chapter 10 is amended to read as follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions for
			 patentability; nonobvious subject matterSection 103 is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 A patent may not be obtained through the invention and inserting
			 A patent for the claimed invention may not be obtained through the
			 claimed invention;
					(B)by striking
			 sought to be patented and inserting of the claimed
			 invention; and
					(C)by striking
			 at the time the invention was made and inserting before
			 the effective filing date of the claimed invention;
					(2)by striking
			 subsection (b) and redesignating subsection (c) as subsection (b);
				(3)by amending
			 subsection (b)(1), as so redesignated, to read as follows:
					
						(d)(1)Subject matter
				developed by another person, which is disqualified as prior art under section
				102(b), shall not preclude patentability under this section if the subject
				matter and the claimed invention were owned by the same person, or subject to
				an obligation of assignment to the same person, on or before the effective
				filing date of the claimed invention.
							;
				and
				(4)in subsection
			 (b)(2)(A), as so redesignated, by striking the date the claimed
			 invention was made and inserting the effective filing date of
			 the claimed invention.
				(d)Repeal of
			 requirements for inventions made abroadSection 104, and the item
			 relating to that section in the table of sections for chapter 10, are
			 repealed.
			(e)Repeal of
			 statutory invention registration
				(1)In
			 generalSection 157, and the item relating to that section in the
			 table of sections for chapter 14, are repealed.
				(2)Removal of
			 cross referencesSection 111(b)(8) is amended by striking
			 sections 115, 131, 135, and 157 and inserting sections
			 131 and 135.
				(f)Earlier filing
			 date for inventor and joint inventorSection 120 is amended by
			 striking which is filed by an inventor or inventors named and
			 inserting which names an inventor or joint inventor.
			(g)Conforming
			 amendments
				(1)Right of
			 prioritySection 172 is amended by striking and the time
			 specified in section 102(d).
				(2)Limitation on
			 remediesSection 287(c)(4) is amended by striking the
			 earliest effective filing date of which is prior to and inserting
			 which has an effective filing date before.
				(3)International
			 application designating the United States: effectSection 363 is
			 amended by striking except as otherwise provided in section 102(e) of
			 this title.
				(4)Publication of
			 International application: effectSection 374 is amended by
			 striking sections 102(e) and 154(d) and inserting section
			 154(d).
				(5)Patent issued
			 on international application: effectThe second sentence of
			 section 375(a) is amended by striking Subject to section 102(e) of this
			 title, such and inserting Such.
				(6)Limit on right
			 of prioritySection 119(a) is amended by striking ; but no
			 patent shall be granted and all that follows through one year
			 prior to such filing.
				(7)Inventions made
			 with Federal assistanceSection 202(c) is amended—
					(A)in paragraph
			 (2)—
						(i)by
			 striking publication, on sale, or public use, and all that
			 follows through obtained in the United States and inserting
			 the 1-year period referred to in section 102(a) would end before the end
			 of such 2-year period; and
						(ii)by
			 striking the statutory and inserting the 1-year;
			 and
						(B)in paragraph (3),
			 by striking any statutory bar date that may occur under this title due
			 to publication, on sale, or public use and inserting the
			 expiration of the 1-year period referred to in section 102(a).
					(h)Repeal of
			 interfering patent remediesSection 291, and the item relating to
			 that section in the table of sections for chapter 29, are repealed.
			(i)Action for
			 claim to patent on derived inventionSection 135(a) is amended to
			 read as follows:
				
					(a)Dispute over
				right to patent
						(1)Institution of
				inventor’s rights contestAn applicant may request initiation of
				a derivation proceeding to determine the right of the applicant to a patent by
				filing a request which sets forth with particularity the basis for finding that
				an earlier applicant derived the claimed invention and without authorization
				filed an application claiming such invention. Any such request shall be made
				within 12 months of the date of first publication of an application containing
				a claim that is the same or is substantially the same as the claimed invention,
				under oath and supported by substantial evidence. Whenever patents or
				applications for patent naming different individuals as the inventor are
				determined by the Director to interfere because of a dispute over the right to
				patent under section 101, the Director shall institute an inventor’s rights
				contest for the purpose of determining which applicant is entitled to a
				patent.
						(2)RequirementsNo
				proceeding shall be commenced under this subsection unless the party requesting
				the proceeding has filed an application that—
							(A)was filed not
				later than 18 months after the effective filing date of the application or
				patent deemed to interfere with the subsequent application or patent;
				and
							(B)did not, within 1
				year of the earliest effective filing date of the application, contain a claim
				that is the same or substantially the same as the invention claimed in the
				earlier filed application;
							(3)Determination
				by Patent Trial and Appeal BoardIn any proceeding under this
				subsection, the Patent Trial and Appeal Board—
							(A)shall determine
				the question of the right to patent;
							(B)in appropriate
				circumstances, may correct the naming of the inventor in any application or
				patent at issue; and
							(C)shall issue a
				final decision on the right to patent.
							(4)Derivative
				proceedingThe Board may defer action on a request to initiate a
				derivation proceeding until 3 months after the date on which the Director
				issues a patent to the applicant that filed the earlier application.
						(5)Effect of final
				decisionThe final decision of the Patent Trials and Appeal
				Board, if adverse to the claim of an applicant, shall constitute the final
				refusal by the Patent and Trademark Office on the claims involved. The Director
				may issue a patent to an applicant who is judged to have the right to patent.
				The final decision of the Board, if adverse to a patentee, shall, if no appeal
				or other review of the decision has been or can be taken or had, constitute
				cancellation of the claims involved in the patent, and notice of such
				cancellation shall be endorsed on copies of the patent distributed after such
				cancellation by the Patent and Trademark
				Office.
						.
			(j)Patent Trial
			 and Appeal Board
				(1)Elimination of
			 references to interferences
					(A)Sections 6, 41,
			 134, 141, 145, 146, 154, 305, and 314 are each amended by striking Board
			 of Patent Appeals each place it appears and inserting Patent
			 Trial and Appeal Board.
					(B)Sections 135,
			 141, 146, and 154 are each amended by striking interference each
			 place it appears and inserting inventor's rights contest.
					(C)The item relating
			 to section 146 in the table of sections for chapter 13 is amended to read as
			 follows:
						
							146. Civil action in
				case of inventor's rights contest..
						
					(2)Technical and
			 conforming amendmentsSection 135(c) is amended—
					(A)by striking
			 (c) Any and inserting (c)(1) Any;
					(B)in the second
			 paragraph, by striking The Director and inserting (2) The
			 Director; and
					(C)in the third
			 paragraph, by striking Any discretionary and inserting
			 (3) Any discretionary.
					4.Inventor’s oath
			 or declaration
			(a)Inventor’s oath
			 or declaration
				(1)In
			 generalSection 115 is amended to read as follows:
					
						115.Inventor’s
				oath or declaration
							(a)Naming the
				inventor; inventor’s oath or declarationAn application for
				patent that is filed under section 111(a), that commences the national stage
				under section 363, or that is filed by an inventor for an invention for which
				an application has previously been filed under this title by that inventor
				shall include, or be amended to include, the name of the inventor of any
				claimed invention in the application. Except as otherwise provided in this
				section, an individual who is the inventor or a joint inventor of a claimed
				invention in an application for patent shall execute an oath or declaration in
				connection with the application.
							(b)Required
				statementsAn oath or declaration under subsection (a) shall
				contain statements that—
								(1)the application
				was made or was authorized to be made by the affiant or declarant; and
								(2)such individual
				believes himself or herself to be the original inventor or an original joint
				inventor of a claimed invention in the application.
								(c)Additional
				requirementsThe Director may specify additional information
				relating to the inventor and the invention that is required to be included in
				an oath or declaration under subsection (a).
							(d)Substitute
				statement
								(1)In
				generalIn lieu of executing an oath or declaration under
				subsection (a), the applicant for patent may provide a substitute statement
				under the circumstances described in paragraph (2) and such additional
				circumstances that the Director may specify by regulation.
								(2)Permitted
				circumstancesA substitute statement under paragraph (1) shall be
				permitted with respect to any individual who, at the time the substitute
				statement is filed—
									(A)is
				deceased;
									(B)is under legal
				incapacity;
									(C)is under an
				obligation to assign the invention, but has refused to make the oath or
				declaration required under subsection (a); or
									(D)cannot be found
				or reached after diligent effort.
									(3)ContentsA
				substitute statement under this subsection shall—
									(A)identify the
				individual with respect to whom the statement applies;
									(B)set forth the
				circumstances representing the permitted basis for the filing of the substitute
				statement in lieu of the oath or declaration under subsection (a); and
									(C)contain any
				additional information, including any showing, required by the Director.
									(e)Making required
				statements in assignment of recordAn individual who is under an
				obligation of assignment of an application for patent may include the required
				statements under subsections (b) and (c) in the assignment executed by the
				individual, in lieu of filing such statements separately.
							(f)Time for
				filingA notice of allowance under section 151 may be provided to
				an applicant for patent only if the applicant for patent has filed each
				required oath or declaration under subsection (a) or has filed a substitute
				statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-filed
				application containing required statements or substitute
				statementThe requirements under this section shall not apply to
				an individual with respect to an application for patent in which the individual
				is named as the inventor or a joint inventor and that claims the benefit under
				section 120 or 365(c) of the filing of an earlier-filed application, if—
								(1)an oath or
				declaration meeting the requirements of subsection (a) was executed by the
				individual and was filed in connection with the earlier-filed
				application;
								(2)a substitute
				statement meeting the requirements of subsection (d) was filed in the earlier
				filed application with respect to the individual; or
								(3)an assignment
				meeting the requirements of subsection (e) was executed with respect to the
				earlier-filed application by the individual and was recorded in connection with
				the earlier-filed application.
								(h)Supplemental
				and corrected statements; filing additional statements
								(1)In
				generalA statement made under this section may be withdrawn,
				replaced, or otherwise corrected at any time. If a change is made in the naming
				of the inventor requiring the filing of 1 or more additional statements under
				this section, the Director shall establish regulations under which such
				additional statements may be filed.
								(2)Supplemental
				statements not requiredIf an individual has executed an oath or
				declaration under subsection (a) or an assignment meeting the requirements of
				subsection (e) with respect to an application for patent, no supplemental oath
				or declaration or further substitute statement shall thereafter be required in
				connection with the application for patent or any patent issuing
				thereon.
								(3)Savings
				clauseNo patent shall be invalid or unenforceable based upon the
				failure to comply with a requirement under this section if the failure is
				remedied as provided under paragraph
				(1).
								.
				(2)Relationship to
			 divisional applicationsSection 121 is amended by striking
			 If a 3 divisional application and all that follows through
			 inventor..
				(3)Conforming
			 amendmentThe item relating to section 115 in the table of
			 sections for chapter 10 is amended to read as follows:
					
						115. Inventor's oath or
				declaration..
					
				(b)Filing by other
			 than inventorSection 118 is
			 amended to read as follows:
				
					118.Filing by
				other than inventorA person
				to whom the inventor has assigned or is under an obligation to assign the
				invention may make an application for patent. A person who otherwise shows
				sufficient proprietary interest in the matter may make an application for
				patent on behalf of and as agent for the inventor on proof of the pertinent
				facts and a showing that such action is appropriate to preserve the rights of
				the parties. If the Director grants a patent on an application filed under this
				section by a person other than the inventor, the patent shall be granted to the
				real party in interest and upon such notice to the inventor as the Director
				considers to be
				sufficient.
					.
			(c)SpecificationSection
			 112 is amended—
				(1)in the first
			 paragraph by striking The specification and inserting (a)
			 In general.—The
			 specification;
				(2)in the second
			 paragraph—
					(A)by striking
			 The specifications and inserting (b)
			 Conclusion.—The
			 specifications; and
					(B)by striking
			 applicant regards as his invention and inserting inventor
			 or a joint inventor regards as the invention;
					(3)in the third
			 paragraph, by striking A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in the fourth
			 paragraph, by striking Subject to the following paragraph, and
			 inserting (d) Reference
			 in dependent forms.—Subject to subsection (e),;
				(5)in the fifth
			 paragraph, by striking A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in the last
			 paragraph, by striking An element and inserting (f)
			 Element in claim for a
			 combination.—An element.
				5.Remedies for
			 infringement and affirmative defenses thereto
			(a)DamagesSection
			 284 is amended by—
				(1)in the first
			 paragraph—
					(A)by striking
			 Upon and inserting (a)
			 Award of
			 damages.—(1) Upon; and
					(B)by adding at the
			 end the following:
						
							(2)In determining a
				reasonable royalty consideration shall be given to—
								(A)the economic
				value that should be attributed to the novel and non-obvious feature or
				features of the invention, as distinguished from the economic value
				attributable to other features, improvements added by the infringer, and the
				business risks the infringer undertook in commercialization;
								(B)the terms of
				non-exclusive marketplace licensing of the invention; and
								(C)other relevant
				factors in applicable
				law.
								;
					(2)by amending the
			 second paragraph to read as follows:
					
						(b)Willful
				infringement
							(1)Increased
				damagesA court that has determined that the infringer has
				willfully infringed a patent or patents may increase the damages up to 3 times
				the amount of damages found or assessed under subsection (a), except that
				increased damages under this paragraph shall not apply to provisional rights
				under section 154(d).
							(2)Permitted
				grounds for willfulnessA court may find that an infringer has
				willfully infringed a patent only if the patent owner presents clear and
				convincing evidence that—
								(A)the infringer,
				having received adequate written notice from the patentee, after a reasonable
				opportunity to investigate, thereafter performed 1 or more of the alleged acts
				of infringement;
								(B)the infringer
				intentionally copied the patented invention with knowledge that it was
				patented; or
								(C)after having been
				found by a court to have infringed that patent, the infringer engaged in
				conduct that was not colorably different from the conduct previously found to
				have infringed the patent, and which resulted in a separate finding of
				infringement of the same patent.
								(3)Written
				noticeFor purposes of paragraph (2), written notice shall be
				adequate only if such notice—
								(A)alleges acts of
				infringement in a manner sufficient to give the infringer an objectively
				reasonable apprehension of suit on such patent, and
								(B)identifies with
				particularity each claim of the patent, each product or process that the patent
				owner alleges infringes the patent, and the relationship of such product or
				process to such claim, the infringer.
								(4)Limitations on
				willfulness
								(A)In
				generalA court shall not find that an infringer has willfully
				infringed a patent under paragraph (2) for any period of time during which the
				infringer had an informed good faith belief that the patent was invalid or
				unenforceable, or would not be infringed by the conduct later shown to
				constitute infringement of the patent.
								(B)Informed good
				faith beliefFor purposes of this paragraph, an informed good
				faith belief may be established by—
									(i)reasonable
				reliance on advice of counsel;
									(ii)evidence that
				the infringer sought to modify its conduct to avoid infringement once it had
				discovered the patent; or
									(iii)other evidence
				a court may find sufficient to establish such good faith belief.
									(C)EvidenceThe
				decision of the infringer not to present evidence of advice of counsel shall
				have no relevance to a determination of willful infringement under paragraph
				(2).
								(5)Limitation on
				pleadingBefore the date on which a determination has been made
				that the patent in suit is not invalid, is enforceable, and has been infringed
				by the infringer, a patentee may not plead, and a court may not determine, that
				an infringer has willfully infringed the patent. The court’s determination of
				an infringer’s willfulness shall be made without a
				jury.
							;
				and
				(3)in the third
			 paragraph, by striking The court and inserting (c)
			 Expert
			 testimony.—The court.
				(b)Attorney's
			 feesSection 285 is amended to read:
				
					(a)The court shall
				award, to a prevailing party, fees and other expenses incurred by that party in
				connection with that proceeding, unless the court finds that the position of
				the nonprevailing party or parties was substantially justified or that special
				circumstances make an award
				unjust.
					.
			(c)UnenforceabilitySection
			 282 of title 35, United States Code, is amended—
				(1)by inserting
			 (a) In
			 general.— before A patent shall be presumed
			 valid.; and
				(2)by adding at the
			 end the following:
					
						(b)Unenforceability
							(1)Permitted
				grounds for unenforceabilityA court may find that a patent is
				unenforceable only if the patent owner presents clear and convincing evidence
				that, with respect to the patent at issue the patentee, or a patentee’s agent,
				or privy before issuance of the patent—
								(A)failed to
				disclose material information, or submitted false material information or
				statements; and
								(B)did so with an
				intent to mislead or deceive the United States Patent and Trademark
				Office.
								(2)Limitations on
				unenforceabilityA court shall not find that a patent in
				unenforceable under paragraph (1) if—
								(A)the patentee,
				agent, or privy had an informed good faith belief that the specific information
				that was not disclosed was not material;
								(B)the patentee had
				no actual or constructive knowledge of the misconduct of an agent or privy,
				exercised due care in selecting and supervising such agent or privy, and
				reasonably relied on counsel in obtaining the patent;
								(C)establishes good
				faith by other evidence a court may find sufficient; or
								(D)the court has not
				determined 1 or more claims in the patent at issue in the action to be
				invalid.
								(3)Limitation on
				pleadingBefore the date on which a determination has been made
				that the patent in suit is not invalid in whole and has been infringed by the
				infringer, a defendant may not plead, and a court may not determine, that the
				patent in question is
				unenforceable.
							.
				(d)Defense to
			 infringement based on earlier inventorSection 273 of title 35,
			 United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking of a method; and
						(ii)by
			 striking review period; and inserting review period;
			 and;
						(B)in paragraph
			 (2)(B), by striking the semicolon at the end and inserting a period; and
					(C)by striking
			 paragraphs (3) and (4);
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking for a method; and
						(ii)by
			 striking at least 1 year before the effective filing date of such
			 patent, and and all that follows through the period and inserting
			 and commercially used, or made substantial preparations for commercial
			 use of, the subject matter before the effective filing date of the claimed
			 invention.;
						(B)in paragraph
			 (2)—
						(i)by
			 striking The sale or other disposition of a useful end result produced
			 by a patented method and inserting The sale or other disposition
			 of subject matter that qualifies for the defense set forth in this
			 section; and
						(ii)by
			 striking a defense under this section with respect to that useful end
			 result and inserting such defense; and
						(C)in paragraph
			 (3)—
						(i)by
			 striking subparagraph (A); and
						(ii)by
			 redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B),
			 respectively;
						(3)in paragraph (7),
			 by striking of the patent and inserting of the claimed
			 invention; and
				(4)by amending the
			 heading to read as follows:
					
						273.Special
				defenses to and exemptions from
				infringement
						.
				(e)Table of
			 sectionsThe item related to section 273 in the table of sections
			 for chapter 28 is amended to read as follows:
				
					
						Sec. 273. Special defenses to and exemptions from
				infringement.
					
					.
			(f)Effect of
			 extraterritorial infringementSection 271(f) is repealed.
			6.Post-grant
			 procedures
			(a)Post-grant
			 opposition procedures
				(1)In
			 generalChapter 31 is amended to read as follows:
					
						31Post-grant
				review proceedings
							
								Sec. 
								311. Petition for post-grant review.
								312. Timing of petition.
								313. Submission of petition.
								314. Prohibited filings.
								315. Conduct of post-grant review proceedings.
								316. Proof and evidentiary standards.
								317. Showing of sufficient grounds; institution of post-grant
				  review proceedings.
								318. Amendment of the patent.
								319. Decision of the Patent Trial and Appeal Board.
								320. Effect of decision.
								321. Relationship to other pending proceedings.
								322. Effect of decisions rendered in civil action on future
				  post-grant review proceedings.
								323. Effect of final decision on future
				  proceedings.
							
							311.Petition for
				post-grant reviewAny person
				who is not the patent owner may file a petition for cancellation seeking to
				institute a post-grant review proceeding before the Patent Trial and Appeal
				Board to cancel as unpatentable any claim of a patent on any ground which might
				be raised under section 282(a) (2) and (3) (relating to invalidity of the
				patent or any claim).
							312.Timing of
				petitionA post-grant review
				proceeding may be instituted only if the petition for cancellation is filed by
				a cancellation petitioner—
								(1)not later than 12
				months after the date the patent was issued or reissued; or
								(2)who establishes a
				substantial reason to believe that the continued existence of the challenged
				claim causes or is likely to cause the petitioner significant economic
				harm.
								313.Submission of
				petitionThe petition for
				cancellation shall—
								(1)be accompanied by
				payment of the post-grant review fee set forth in subsection 41(a);
								(2)identify the
				cancellation petitioner; and
								(3)set forth in
				writing the basis for the cancellation, identifying each claim challenged and
				providing such information as the Director may require by regulation.
								314.Prohibited
				filingsNo post-grant review
				proceeding shall be instituted—
								(1)under subsection
				(a) of section 312 if the petition for cancellation identifies the same
				cancellation petitioner and the same patent as a previous petition for
				cancellation filed under subsection (a) of section 312; or
								(2)under subsection
				(b) of section 312 if the petition for cancellation identifies the same
				cancellation petitioner and the same patent as a previous petition for
				cancellation filed under subsection (b) of section 312.
								315.Conduct of
				post-grant review proceedings
								(a)In
				generalThe Director
				shall—
									(1)establish
				regulations, in accordance with section 2(b)(2), to govern post-grant review
				proceedings and their relationship to other proceedings;
									(2)prescribe
				regulations setting forth the standards for showings of substantial reason to
				believe and significant economic harm under section 312(b) and sufficient
				grounds in section 317; and
									(3)prescribe
				regulations setting forth procedures for discovery of relevant evidence,
				including that such discovery shall be limited to evidence directly related to
				factual assertions advanced by either party in the proceeding, and the
				procedures for obtaining such evidence shall be consistent with the purpose and
				nature of the proceeding.
									(b)Post-grant
				regulationsRegulations under subsection (a)(1)—
									(1)shall be designed
				to result in a final decision on a petition for cancellation within 12 months
				of the institution of the post-grant review proceeding;
									(2)shall provide for
				discovery upon order of the Board;
									(3)may prescribe
				sanctions for abuse of discovery or abuse of process to the extent authorized
				in United States district courts by rule 11 and rule 37 of the Federal Rules of
				Civil Procedure;
									(4)may provide for
				protective orders governing the exchange and submission of confidential
				information; and
									(5)shall ensure that
				any information submitted by the patent owner in support of any amendment
				entered under section 318 shall be made available to the public as part of the
				prosecution history of the patent.
									(c)considerationsIn
				prescribing regulations under this section, the Director shall take into
				consideration the effect on the economy, the integrity of the patent system,
				and the efficient administration of the Office.
								316.Proof and
				evidentiary standards
								(a)In
				generalThe presumption of validity set forth in section 282
				shall not apply in a challenge to any patent claim under this chapter.
								(b)Burden of
				proofThe party advancing a proposition under this chapter shall
				have the burden of proving that proposition.
								317.Showing of
				sufficient grounds; institution of post-grant review proceedingsWithin such time as may be prescribed by
				regulation, the cancellation petitioner shall file any information known to it
				that supports its allegation of the unpatentability of any challenged claim.
				The Patent Trial and Appeal Board shall not institute a post-grant review
				proceeding unless it determines that the information presented provides
				sufficient grounds to proceed. If the Patent Trial and Appeal Board does not
				institute a post-grant review proceeding under this section then the
				cancellation petitioner may not assert the same grounds against the same claims
				in any other proceeding within the Office.
							318.Amendment of
				the patent
								(a)In
				generalIn response to a challenge in a petition for
				cancellation, the patent owner may file 1 motion to amend the patent in 1 or
				more of the following ways:
									(1)Cancel any
				challenged patent claim.
									(2)For each
				challenged claim, propose a substitute claim that includes all the limitations
				of the challenged claim.
									(3)Amend the patent
				drawings or otherwise amend the patent other than the claims.
									(b)Additional
				motionsAdditional motions to amend may be permitted only for
				good cause shown.
								(c)Scope of
				claimsNo amendment shall enlarge the scope of the claims of the
				patent. No amendment shall introduce new matter.
								319.Decision of
				the Patent Trial and Appeal BoardIf the post-grant review proceeding is
				instituted under section 317 and not dismissed under section 320 or subsection
				(b) of section 323, the Patent Trial and Appeal Board shall issue a final
				decision with respect to patentability of any patent claim challenged and any
				new claim added under this section 318.
							320.Effect of
				decision
								(a)In
				generalWhere a final decision of the Patent Trial and Appeal
				Board is issued under section 319 and the time for appeal has expired or any
				appeal proceeding has terminated, the Director shall issue and publish a
				certificate canceling any claim of the patent finally determined to be
				unpatentable and incorporating in the patent by operation of the certificate
				any new claim determined to be patentable.
								(b)New
				claimsAny new claim held to be patentable and incorporated into
				a patent in a post-grant review proceeding shall have the same effect as that
				specified in section 252 for reissued patents on the right of any person who
				made, purchased, offered to sell, or used within the United States, or imported
				into the United States, anything patented by such new claim, or who made
				substantial preparations therefore, prior to issuance of a certificate under
				the provisions of subsection (a) of this section.
								321.Relationship
				to other pending proceedingsNotwithstanding subsection 135(a), sections
				251 and 252, and chapter 30, the Director may determine the manner in which any
				reexamination proceeding, reissue proceeding, interference proceeding, or
				post-grant review proceeding that is pending during a post-grant review
				proceeding, may proceed, including providing for stay, transfer, consolidation,
				or termination of such proceedings.
							322.Effect of
				decisions rendered in civil action on future post-grant review
				proceedingsIf a final
				decision has been entered against a party in a civil action arising in whole or
				in part under section 1338 of title 28 establishing that the party has not
				sustained its burden of proving the invalidity of any patent claim—
								(1)that party to the
				civil action and the privies of that party may not thereafter request a
				post-grant review proceeding on such patent claim on the basis of any grounds,
				under the provisions of section 311, which that party or the privies of that
				party raised or could have raised in such civil action; and
								(2)the Office may
				not thereafter maintain a post-grant review proceeding previously requested by
				that party or the privies of that party on the basis of such grounds.
								323.Effect of
				final decision on future proceedings
								(a)In
				generalIf a final decision under section 319 is favorable to the
				patentability of any original or new claim of the patent, the cancellation
				petitioner may not thereafter, based on any ground which the cancellation
				petitioner raised during the post-grant review proceeding—
									(1)request or pursue
				a reexamination of such claims;
									(2)request or pursue
				an interference of such claims;
									(3)request or pursue
				a post-grant review proceeding of such claims; or
									(4)assert the
				invalidity of any such claims, in any civil action arising in whole or in part
				under section 1338 of title 28.
									(b)Extension of
				prohibitionIf the final decision is the result of a petition for
				cancellation under section 312(b), the prohibition under this section shall
				extend to any ground which the cancellation petitioner raised or could have
				raised during the post-grant review
				proceeding.
								.
				(b)Technical and
			 conforming amendmentThe table of chapters is amended to read as
			 follows:
				
					
						31. Post-grant review
				proceedings.
					
					.
			7.Submissions by
			 third parties and other quality enhancements
			(a)PublicationSection
			 122(b)(2) is amended—
				(1)by striking
			 subparagraph (B); and
				(2)in subparagraph
			 (A)—
					(A)by striking
			 (A) An application and inserting An application;
			 and
					(B)by redesignating
			 clauses (i) through (iv) as subparagraphs (A) through (D), respectively.
					(b)ReexaminationSubsection
			 303(a) is amended to read as follows:
				
					(a)Within 3 months
				following the filing of a request for reexamination under the provisions of
				section 302, by the owner of the patent, the Director shall determine whether a
				substantial new question of patentability affecting any claim of the patent
				concerned is raised by the request, with or without consideration of other
				patents or printed publications. On his own initiative, and at any time, the
				Director may determine whether a substantial new question of patentability is
				raised by patents and publications discovered by him, cited under the
				provisions of section 301, or cited by any person other than the owner of the
				patent under the provisions of section 302 or section 311. The existence of a
				substantial new question of patentability is not precluded by the fact that a
				patent or printed publication was previously cited by or to the Office or
				considered by the
				Office.
					.
			(c)Preissuance
			 submissions by third partiesSection 122 is amended by adding at
			 the end the following:
				
					(e)Preissuance
				submissions by third parties
						(1)In
				generalAny person may submit for consideration and inclusion in
				the record of a patent application, any patent, published patent application,
				or other publication of potential relevance to the examination of the
				application, if such submission is made in writing before the earlier
				of—
							(A)the date a notice
				of allowance under section 151 is mailed in the application for patent;
				or
							(B)either—
								(i)6
				months after the date on which the application for patent is published under
				section 122; or
								(ii)the date of the
				first rejection under section 132 of any claim by the examiner during the
				examination of the application for patent, whichever occurs later.
								(2)Other
				requirementsAny submission under paragraph (1) shall—
							(A)set forth a
				concise description of the asserted relevance of each submitted
				document;
							(B)be accompanied by
				such fee as the Director may prescribe; and
							(C)include a
				statement by the submitter affirming that the submission was made in compliance
				with this
				section.
							.
			(d)Effective
			 datesNotwithstanding any other provision of law, sections 311
			 through 318 of title 35, United States Code, as amended by this Act, shall
			 apply to any patent that issues from an original application filed on any
			 date.
			8.Venue and
			 jurisdiction
			(a)Venue for
			 patent casesSection 1400 of title 28, United States Code, is
			 amended by striking subsection (b) and inserting the following:
				
					(b)Any civil action
				arising under any Act of Congress relating to patents, other than an action for
				declaratory judgment or an action seeking review of a decision of the Patent
				Trial and Appeal Board under chapter 13 of title 35, may be brought
				only—
						(1)in the judicial
				district where either party resides; or
						(2)in the judicial
				district where the defendant has committed acts of infringement and has a
				regular and established place of business.
						(c)Notwithstanding
				section 1391(c) of this title, for purposes of venue under subsection (b), a
				corporation shall be deemed to reside in the judicial district in which the
				corporation has its principal place of business or in the State in which the
				corporation is
				incorporated.
					.
			(b)Interlocutory
			 appealsSubsection (c)(2) of section 1292 of title 28, United
			 States Code, is amended by adding at the end:
				
					(3)of an appeal from
				an interlocutory order or decree determining construction of claims in a civil
				action for patent infringement under section 271 of title 35.
						(A)Application for
				an appeal hereunder shall be made to the court within 10 days after entry of
				the order or decree.
						(B)Proceedings in
				the district court shall be stayed during pendency of the
				appeal.
						.
			9.Other statutory
			 and conforming amendments
			(a)FeesSection
			 41(a) of title 35, United States Code is amended—
				(1)by redesignating
			 paragraphs (8), (9), (10), (11), (12), (13), (14), and (15) as paragraphs (10),
			 (11), (12), (13), (14), (15), (16), and (17) respectively; and
				(2)by inserting
			 after paragraph (7) the following:
					
						(8)On filing a
				petition for cancellation under subsection (a) of section 312, a fee
				established by the Director to recover ½ the estimated average cost to the
				Office of a post-grant review proceeding.
						(9)On filing a
				petition for cancellation under subsection (b) of section 312, a fee
				established by the Director to recover the estimated average cost to the Office
				of a post-grant review
				proceeding.
						.
				(b)DefinitionsSection
			 100 (as amended by this Act) is further amended—
				(1)in subsection
			 (e), by striking or inter partes reexamination under section
			 311;
				(2)by inserting the
			 following:
					
						(k)The term
				cancellation petitioner means the real party in interest
				requesting cancellation of any claim of a patent under chapter 31 of this title
				and the privies of the real party in
				interest.
						.
				(c)Patent Trial
			 and Appeal Board
				(1)Section 6 is
			 amended to read as follows:
					
						6.Patent Trial and
				Appeal Board
							(a)Establishment
				and compositionThere shall be in the Office a Patent Trial and
				Appeal Board. The Director, the Deputy Director, the Commissioner for Patents,
				the Commissioner for Trademarks, and the administrative patent judges shall
				constitute the Patent Trial and Appeal Board. The administrative patent judges
				shall be persons of competent legal knowledge and scientific ability who are
				appointed by the Director. Any reference in any Federal law, Executive order,
				rule, regulation, or delegation of authority, or any document of or pertaining
				to the Board of Patent Appeals and Interferences is deemed to refer to the
				Patent Trial and Appeal Board.
							(b)DutiesThe
				Patent Trial and Appeal Board shall, on written appeal of an applicant, review
				adverse decisions of examiners upon application for patents; shall, on written
				appeal of a patent owner, review adverse decisions of examiners upon patents in
				reexamination proceedings under chapter 30; shall determine priority and
				patentability of invention in inventor’s rights contests declared under
				subsection 135(a); and shall preside over post-grant review proceedings under
				chapter 31. Each appeal, inventor’s rights contest, and post-grant review
				proceeding shall be heard by at least 3 members of the Patent Trial and Appeal
				Board, who shall be designated by the Director. Only the Patent Trial and
				Appeal Board may grant
				rehearings.
							.
				(2)Title 35, United
			 States Code, is amended by striking Board of Patent Appeals each
			 place it appears and inserting in its place Patent Trial and Appeal
			 Board.
				(d)Authority of
			 panels of administrative patent judgesSection 6 (as amended by
			 this section) is further amended by adding at the end the following:
				
					(c)Additional
				responsibilities of administrative patent judgesPanels of
				administrative patent judges, once assigned by the Director, shall have the
				responsibilities under chapter 32 in connection with post-grant opposition
				proceedings.
					.
			(e)Rulemaking
			 authoritySection 3(a) is amended by adding at the end the
			 following:
				
					(5)Rulemaking
				authorityIn addition to the authority conferred by other
				provisions of this title, the Director may promulgate such rules, regulations,
				and orders as the Director determines appropriate to carry out the provisions
				of this title or any other law applicable to the United States Patent and
				Trademark Office or that the Director determines necessary to govern the
				operation and organization of the
				Office.
					.
			(f)Reexamination
				(1)Section 304 is
			 amended by striking the final 3 sentences.
				(2)Section 305 is
			 amended by striking, in the first sentence, “and reply” and also striking
			 have and inserting has in its place.
				(3)Section 315(c) is
			 amended by striking or could have raised.
				(4)Section 4607 of
			 the Intellectual Property and Communications Omnibus Reform Act of 1999, as
			 enacted by section 1000(a)(9) of Public Law 106–113, is repealed.
				(g)Appeal to the
			 court of appeals for the Federal circuit
				(1)In
			 generalSection 141 is amended to read as follows:
					
						141.Appeal to the
				Court of Appeals for the Federal Circuit
							(a)ExaminationsAn
				applicant dissatisfied with the final decision in an appeal to the Patent Trial
				and Appeal Board under section 134 may appeal the decision to the United States
				Court of Appeals for the Federal Circuit. By filing such an appeal, the
				applicant waives his right to proceed under section 145.
							(b)ReexaminationsA
				patent owner in any reexamination proceeding who is dissatisfied with the final
				decision in an appeal to the Patent Trial and Appeal Board under section 134
				may appeal the decision to the United States Court of Appeals for the Federal
				Circuit.
							(c)Inventor’s
				rights contestA party to an inventor’s rights contest
				dissatisfied with the final decision of the Patent Trial and Appeal Board on
				the interference may appeal the decision to the United States Court of Appeals
				for the Federal Circuit.
							(d)Post-grant
				reviewA party to a post-grant review proceeding dissatisfied
				with the final decision of the Patent Trial and Appeal Board under section 319
				may appeal the decision only to the United States Court of Appeals for the
				Federal Circuit. Any decision of the Patent Trial and Appeal Board under
				subsection 312(b) or section 317 shall be final and nonappealable. A decision
				by the Board under section 320 not to issue a final decision under subsection
				319 as a result of settlement shall also be final and
				nonappealable.
							.
				(2)Certain
			 appealsSubsection 1295(a)(4)(A) of title 28, United States Code,
			 is amended to read as follows:
					
						(A)the Patent Trial
				and Appeal Board of the United States Patent and Trademark Office with respect
				to patent applications, reexaminations, and inventor’s rights contests, at the
				instance of an applicant for a patent or any party to a patent interference,
				reexamination, or post-grant review proceeding, and any such appeal shall waive
				any right of such applicant or party to proceed under section 145 or 146 of
				title
				35;
						.
				10.Effective
			 dateExcept as otherwise
			 provided in this Act, the provisions of this Act shall take effect 12 months
			 after the date of enactment of this Act and shall apply to any patent issued on
			 or after that effective date.
		
